     Case 3:16-cv-00572-MMD-CLB Document 188 Filed 08/18/20 Page 1 of 3



 1    JAMES D. BOYLE, ESQ. (NBN 08384)
      Email: jboyle@nevadafirm.com
 2    CLARK V. VELLIS, ESQ. (NBN 05533)
      Email: cvellis@nevadafirm.com
 3    ROBIN V. GONZALES, ESQ. (NBN 15229)
      Email: rgonzales@nevadafirm.com
 4    HOLLEY DRIGGS
      800 South Meadows Parkway, Suite 800
 5    Reno, Nevada 89521
      Telephone: 775/851-8700
 6
      GRACE M, KIM, ESQ. (NBN 09268)
 7    Email: gkim@kllawgroup.com
      MARC Y. LAZO, ESQ. (Admitted PHV)
 8    Email: mlazo@kllawgroup.com
      K&L Law Group, P.C.
 9    10120 South Eastern Avenue, Suite 200
      Henderson, Nevada 89052
10    Telephone: 800/596-0370

11    Attorneys for Plaintiffs
                                  UNITED STATES DISTRICT COURT
12
                                           DISTRICT OF NEVADA
13

14    JERRY ALEXANDER, MARTY COHEN,
      CHARLES DELLE DONNE, RICHARD                 Case No:          3:16-cv-00572-MMD-CLB
15    SCOTT ELDER, ARNIE GETTELSON,
      MARC HARRIS, JERRY HOLLANDER,
16                                                 STIPULATION AND [PROPOSED] ORDER
      ELIAS KASSOUF, JEFF MACKINEN,                TO EXTEND DUE DATES FOR
      DON MARSHALL, JERRY McDONALD,
17                                                 PLAINTIFFS’ FILING OF RESPONSES TO
      RON MELANSON, KEN MILES,                     DEFENDANTS’ BILL OF COST AND
      MARVIN MILLS, MARC MORIN,
18                                                 MOTION FOR ATTORNEY FEES
      ROBERT PARKER, DENNIS POULSEN,
      RON SMITH, ANDREW TANNER,
19                                                 (First Request)
      CRAIG TIEFENTHALER, VIRGINIA
      WALLACE, and GERALD WOLFE, on
20    behalf themselves and all others similarly
      situated,
21
                             Plaintiffs,
22
             v.
23
      DEAN MEILING, MADYLON MEILING,
24    JAMES PROCTOR, JANET CHUBB,
      individuals, CHEMEON SURFACE
25    TECHNOLOGY, LLC, METALAST
      SURFACE TECHNOLOGY, LLC, D&M-
26    MI, LLC, DSM PARTNERS, LTD.,
      MEILING FAMILY PARTNERS, LTD.,
27    and MERIDIAN ADVANTAGE,
28                           Defendants.
     Case 3:16-cv-00572-MMD-CLB Document 188 Filed 08/18/20 Page 2 of 3



 1           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs JERRY

 2    ALEXANDER, MARTY COHEN, CHARLES DELLE DONNE, RICHARD SCOTT ELDER,

 3    ARNIE GETTELSON, MARC HARRIS, JERRY HOLLANDER, ELIAS KASSOUF, JEFF

 4    MACKINEN, DON MARSHALL, JERRY MCDONALD, RON MELANSON, KEN MILES,
      MARVIN MILLS, MARC MORIN, ROBERT PARKER, DENNIS POULSEN, RON SMITH,
 5
      ANDREW TANNER, CRAIG TIEFENTHALER, VIRGINIA WALLACE AND GERALD
 6
      WOLFE (“Plaintiffs”) and Defendants DEAN MEILING, MADYLON MEILING, CHEMEON
 7
      SURFACE TECHNOLOGY, LLC, METALAST SURFACE TECHNOLOGY, LLC, D&M-MI,
 8
      LLC, DSM PARTNERS, LTD., AND MEILING FAMILY PARTNERS, LTD. (collectively,
 9
      “Meiling Defendants”), that the current due dates for Plaintiffs to file Responses to the Meiling
10
      Defendants’ Bill of Costs and Motion for Attorney Fees of August 17, 2020 and August 18, 2020,
11
      respectively, be extended an additional thirteen (13) and fourteen (14) days respectively, up to and
12
      including Tuesday, September 1, 2020. This is the first request to extend either due date.
13
             Plaintiffs’ counsel represent that good cause exists to extend these deadlines under LR IA
14    6.1 because counsel for Plaintiffs have mandatory court hearings on August 17 and 18 in cases
15    pending in California and Arizona that cannot be extended, and California counsel is also
16    undergoing Covid testing on August 18, 2020 as the result of recent exposure to the virus that may
17    require a quarantine which will make meeting the deadlines set forth herein very difficult, if not
18    impossible. Plaintiffs’ counsel therefore submit that litigation of this matter will thus be best
19    served by the proposed extensions.

20

21

22

23

24

25

26

27

28


                                                      -2
     Case 3:16-cv-00572-MMD-CLB Document 188 Filed 08/18/20 Page 3 of 3



 1           Accordingly, Plaintiffs respectfully request that the Court grant this stipulated request to

 2    continue the due date for filing responses to the Meiling Defendants’ Bill of Costs and Motion for

 3    Attorney Fees until September 1, 2020.

 4
       Dated: August 16, 2020
 5

 6     /s/ JAMES D. BOYLE                               /s/ ROBERT C. RYAN_________
       HOLLEY DRIGGS                                    Robert C. Ryan (Nevada Bar No. 7164)
 7     JAMES D. BOYLE, ESQ. (NBN 08384)                 Timothy A. Lukas (Nevada Bar No. 4678)
       CLARK V. VELLIS, ESQ. (NBN 05533)                Joshua M. Halen (Nevada Bar No. 13885)
 8     ROBIN V. GONZALES, ESQ. (NBN 15229)              HOLLAND & HART LLP
       800 South Meadows Parkway, Suite 800             5441 Kietzke Lane, Second Floor Reno,
 9     Reno, Nevada 89521                               Nevada 89511
       (775) 851-870                                    Tel. (775) 327-3000 / Fax: (775) 786-6179
10
       K&L LAW GROUP, P.C.                              Brian Neil Hoffman (pro hac vice)
11     GRACE M. KIM, ESQ. (NBN 09268)                   HOLLAND & HART LLP
       MARC Y. LAZO, ESQ. (Admitted PHV)                555 17th Street, Suite 3200
12     10120 South Eastern Avenue, Suite 200            Denver, Colorado 80202
       Henderson, Nevada 89052                          Tel. (303) 295-8000 / Fax: (303) 416-8963
13     (800) 596-0370
                                                        Adam Hosmer-Henner (NSBN12779)
14     Attorneys for Plaintiffs                         Phil Mannelly (NSBN 14236)
                                                        McDONALD CARANO LLP
15                                                      100 West Liberty Street, 10th Floor
                                                        Reno, Nevada 89501
16                                                      Tel. (775) 788-2000

17                                                      Attorneys for Defendants Dean Meiling,
                                                        Madylon      Meiling,   Chemeon     Surface
18                                                      Technology,      LLC,    Metalast   Surface
                                                        Technology, LLC, D&M-MI, LLC, DSM
19                                                      Partners, Ltd., and Meiling Family Partners,
                                                        Ltd.
20

21
                                                  ORDER
22

23
                                    IT IS SO ORDERED.
24

25

26                                  UNITED STATES DISTRICT JUDGE

27
                                    DATED: August 18, 2020
28


                                                     -3
